Citation Nr: 0214829	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  97-34 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

4.  Entitlement to an increased evaluation for right knee 
chondromalacia patella, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for left knee 
chondromalacia patella, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for residuals of a 
right ankle sprain, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased evaluation for residuals of a 
left ankle sprain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active service from June 1972 to 
June 1976 and from November 1978 to November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.



REMAND

In a September 2002 letter, the veteran's representative 
requested a VA Travel Board hearing.  However, to date the 
veteran has not been afforded such a hearing.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2002) ("claimant has right to a 
hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.503, 20.704 (2002)).  
Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the Phoenix VARO as soon as such a 
hearing is practically possible.  This 
hearing should address all of the issues 
included in the veteran's present appeal.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome warranted in this case.  The veteran has the right to 
submit additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2).




